Citation Nr: 1607123	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-24 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial disability rating for left lower extremity radiculopathy, currently evaluated as 10 percent disabling effective June 26, 2006 through February 12, 2015 and as 40 percent disabling from February 13, 2015.

2.  Entitlement to an increased initial disability rating for arthritis of the pelvis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased initial disability rating for arthritis of the bilateral feet, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased initial disability rating for right femur fracture, status post open internal fixation with residual leg length discrepancy, currently evaluated as 10 percent disabling effective June 2, 2004 increasing to 30 percent disabling effective July 1, 2011, with a temporary 100 percent evaluation from May 6, 2010 through June 30, 2011.

5.  Entitlement to an effective date prior to July 1, 2011 for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974 with approximately 22 years additional service in the Army National Guard of Puerto Rico.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  
The August 2005 rating decision granted the Veteran's claim for service connection for right femur fracture and status post open reduction and internal fixation with residual leg length discrepancy (right hip disorder), awarding a 10 percent disability rating effective June 2, 2004, and the November 2006 rating decision granted the Veteran's claims for service connection for arthritis of the pelvis, arthritis of the feet, and left lower extremity radiculopathy, assigning noncompensable disability ratings for arthritis of the pelvis and arthritis of the feet, and awarding a 10 percent disability rating for the left lower extremity radiculopathy, all effective June 26, 2006.

With regard to the August 2005 rating decision, although the Veteran did not submit a notice of disagreement (NOD) with the rating assigned, new and material evidence as to the severity of the service connected right hip disorder was associated with the claims file within one year of the decision.  Accordingly, the August 2005 rating decision, as it pertains to the disability rating assigned for the right hip disorder, did not become final and remained pending.  See 38 C.F.R. § 3.156(b) (2015).  The Veteran subsequently filed a claim for an increased evaluation for the right hip disorder, which was denied in a September 2007 rating decision, and the Veteran submitted a timely NOD in September 2007. 

In subsequent rating decisions, the Veteran was awarded a temporary total evaluation for his right hip disorder from May 6, 2010 to June 30, 2011 on the basis of surgery requiring at least one month of convalescence and for one year following his hip replacement, per 38 C.F.R. § 4.71a, diagnostic code 5054, and was assigned a 30 percent disability rating from July 1, 2011.  In a February 2015 rating decision, the Veteran's disability ratings for arthritis of the feet and arthritis of the pelvis were both increased to 10 percent effective June 26, 2006, and the disability rating for left lower extremity radiculopathy was increased to 40 percent effective February 13, 2015.  However, as the increases did not constitute a full grant of any of the benefits sought, the Veteran's claims remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

While the aforementioned appeals were pending, the Veteran submitted an application for entitlement to a TDIU, which was granted in an August 2010 rating decision.  The RO assigned a July 1, 2011 effective date for the award.  As will be discussed in further detail below, the Board finds that the issue of entitlement to a TDIU was raised by the record as part and parcel of the Veteran's claims for increased initial disability ratings here on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a TDIU was granted by the RO, but not for the entire appeal period, the issue of entitlement to an earlier effective date for the award of a TDIU is found to have been raised and has been added to the issue list, above.
 
The Veteran presented testimony regarding the issues of entitlement to increased initial evaluations for left lower extremity radiculopathy, arthritis of the pelvis, and arthritis of the feet at a personal hearing before a Veterans Law Judge in April 2014.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In December 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  Shortly thereafter, also in December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with appellate review of these matters.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To obtain a retrospective medical opinion; provide the Veteran with additional VA examination; issue a Statement of the Case; request and associate any outstanding VA treatment records with the file, and adjudicate intertwined issues.

In an August 2005 rating decision, the RO awarded service connection for right femur fracture and status post open reduction and internal fixation with residual leg length discrepancy, awarding a 10 percent disability rating effective June 2, 2004.  Although the Veteran did not submit a notice of disagreement (NOD) with the rating assigned within the applicable appeal period, new and material evidence as to the severity of the service connected right hip disorder was associated with the claims file within one year of the decision.  Accordingly, the August 2005 rating decision, as it pertains to the disability rating assigned for the right hip disorder, remained pending.  See 38 C.F.R. § 3.156(b) (2015).  The Veteran subsequently filed a claim for an increased evaluation for his service-connected right hip disability, and after it was denied in a September 2007 rating decision, the Veteran submitted a timely NOD in September 2007, and reasserted his desire to appeal the decision in February 2008.  The AOJ has yet to issue a Statement of the Case (SOC) for the appeal of this issue.

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeal of the denial of the Veteran's claim for an increased initial rating for his service-connected right hip disorder has not been conducted, the issue must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon, 12 Vet. App. 238. 

While the aforementioned appeals were pending, the Veteran submitted an application for entitlement to a TDIU, stating that he became unable to work in March 2010.  The RO granted the claim for a TDIU in an August 2010 rating decision and assigned a July 1, 2011 effective date for the award.  Based on various statements from the Veteran, it appears that his claim for entitlement to a TDIU is largely based on functional impairment due to his service-connected right hip disorder.  The Board therefore finds that the issue of entitlement to a TDIU was raised by the record as part and parcel of the Veteran's claim for an increased initial disability rating for the right hip disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a TDIU was granted by the RO, but not for the entire appeal period, entitlement to an earlier effective date for the award of a TDIU has instead been implicated.  Because adjudication of the appeal regarding the issue of entitlement to an increased initial evaluation for the service connected right hip disorder (right femur fracture, status post open internal fixation with residual leg length discrepancy) has the potential of allowing the Veteran to meet the schedular criteria for the award of a TDIU at an earlier date than that currently assigned, the issue of entitlement to an effective date prior to July 1, 2011 for the award of a TDIU must also be remanded for adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

The Veteran seeks an increased initial evaluation for his left lower extremity radiculopathy, currently evaluated as 10 percent disabling from June 26, 2006 to February 12, 2015 and as 40 percent from February 13, 2015.  Pursuant to the Board's December 2014 remand directives, the Veteran was provided with a VA examination and medical opinion in February 2015 which addressed the current severity of his left lower extremity radiculopathy, and which provided the basis for the increased rating.  The Board notes, however, that the record contains relevant evidence from earlier in the appeal period, including printouts from private EMG and nerve conduction studies, which the Board is not fully equipped to interpret without assistance from a medical professional.  Therefore, in order to facilitate fully-informed adjudication, remand is needed to obtain a retrospective medical opinion addressing such evidence and what it indicates regarding the severity of the Veteran's left lower extremity radiculopathy.

The Veteran seeks an increased initial evaluation for his service-connected arthritis of the pelvis.  The RO has awarded a 10 percent disability rating under diagnostic code 5236, for sacroiliac injury and weakness.  Diagnostic code 5236 is evaluated using the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. §§ 4.66 specifies that the sacroiliac and lumbosacral joints are to be considered as one anatomical segment for rating purposes.  The Veteran has previously been awarded a 40 percent evaluation for intervertebral disc syndrome and various disorders affecting the thoracolumbar spine, effective throughout the entirety of the relevant appeal period for the claim involving service-connected arthritis of the pelvis.  In addition to disability ratings for impairment of the thoracolumbar spine, the Veteran has also been awarded evaluations for sciatic nerve impairment affecting the bilateral lower extremities and for residuals of his service-connected post-surgical right hip disorder, to include painful motion, weakness, and impaired ambulation.  To award an additional increased evaluation for arthritis of the pelvis on these bases (i.e. limited motion of the thoracolumbar spine or right hip, or lower extremity neurological abnormalities) would constitute inappropriate pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the Board notes that the Veteran has not specifically been assessed for impairment of the left hip resulting from his pelvic arthritis.  At the July 2010 VA examination, the Veteran reported pain, stiffness, and tenderness of the left hip, and physical examination demonstrated objective evidence of crepitus and tenderness.  A July 2007 private x-ray also included findings noting mild osteoarthritis and trochanteric tendinitis in the left hip.  Although range of motion findings for the left hip were captured as part of the February 2015 VA examination for the right hip, relevant diagnoses were not documented and specific questioning as to the history and symptomatology of the left hip were not solicited.  Additionally, although the February 2015 examination report states that the Veteran does not report flare-ups affecting the left hip, the report also somewhat conversely states that the examination supports the Veteran's statements describing functional loss with repetitive use over time.  Therefore, on remand, the Veteran should be scheduled for additional VA examination and medical opinion as to whether the Veteran's "arthritis of the pelvis" would encompass the previously-diagnosed degenerative joint disease of the left hip, and the severity and manifestations of such disorder affecting the left hip should be assessed.

As the Board is remanding these matters for further development, the AOJ should take action to associate any outstanding VA treatment records with the claims file.  It appears that the most recent VA treatment record in the claims file dates from August 2011.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the AOJ must obtain any of the Veteran's outstanding VA treatment records, to include those from August 2011 to the present, and ensure the complete records are associated with the claims file.  The Veteran should also be given an opportunity to submit and/or identify any outstanding private medical records relevant to these claims that he wants VA to acquire.

As more-recent VA treatment records may include information relevant to the claim for an increased initial evaluation for arthritis of the feet, particularly that concerning left foot symptomatology which may allow for an earlier assignment of separate ratings for each foot under diagnostic code 5284, that issue should also be remanded for further development.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records from the San Juan VAMC, to include those from August 2011 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify and provide a release form for any additional records of private treatment relating to the appealed issues which the Veteran would like VA to obtain.  After securing any necessary written authorization from the appellant, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow her the opportunity to obtain the records.  

3.  Thereafter, conduct any additional development deemed necessary and readjudicate the claim for entitlement to an increased initial disability rating for service connected right femur fracture and status post open reduction and internal fixation with residual leg length discrepancy, and issue a Statement of the Case addressing the issue.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to the issues if the benefits remain denied.

4.  After completing parts one and two, refer the Veteran's claims file to a suitably-qualified medial professional, preferably a neurologist or spine specialist (hereinafter "reviewer"), for a supplemental retrospective medical opinion as to the severity of the Veteran's left lower extremity radiculopathy (from impairment of the sciatic nerve) for the time period from June 26, 2006 to February 13, 2015.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

After reviewing the evidence of record, the reviewer should provide an opinion as to the severity of the Veteran's left lower extremity radiculopathy (mild, moderate, moderately severe, or severe) from June 2006 to February 2015, and discuss any symptomatology that supports the level of radiculopathy found.  If the reviewer determines that the severity of these symptoms progressed or fluctuated in severity during any particular subpart of the relevant period, the reviewer should so state and identify the severity during each such period. 

*The reviewer's attention is directed to the following evidence of record (but the reviewer should not limit his/her review to such evidence):

a)  February 2006 VA treatment record noting more intense low back pain with numbness in the left leg.  It was noted the Veteran had a tramadol shot at the emergency room earlier during the day;

b)  July 2006 statement from the Veteran describing self-injections of Ketrolac tromethamine;

c)  October 2006 private needle EMG.  The reviewer is asked to describe the findings on this report in a manner understandable by a lay person.  Please explain the significance as it pertains to severity, of the notations regarding increased insertional activity, membrane instability potentials, abnormal MUAP in paravertebral muscles, and late response H reflex not elicited on L side.

d)  May 2007 VA treatment record noting left lower extremity numbness and including results of reflex, motor strength, and sensory testing.

e)  April 2008 printouts of private nerve conduction studies and EMGs.  Please describe the results of such tests in a manner understandable by a lay person, and their significance, if any.

f)  July 2008 VA neurosurgical consult:  please explain the notations concerning Deep Tendon Reflex testing, and their significance, if any.

g)  August 2010 VA neurological examination of the left lower extremity radiculopathy.  From these findings, please provide an assessment of the severity of the incomplete paralysis of the sciatic nerve, left, at this point in time.

The reviewer must include in the report the rationale for any opinion expressed.  However, if the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing parts one and two, arrange for the Veteran to undergo a VA joints examination with an appropriate medical professional to assess the severity of symptoms and manifestations of his service-connected arthritis of the pelvis, focusing on its effect(s) on his left hip.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should complete the following:

a.  Conduct full range of motion studies for the left hip and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  Provide specific findings as to the range of motion of the joint after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups affecting the left hip.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the joints during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  Thereafter, review the requested medical reports to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.

7.  After completing the above, and conducting any additional development deemed necessary, readjudicate the Veteran's claims for entitlement to increased initial evaluations for service-connected left lower extremity radiculopathy, arthritis of the bilateral feet, and arthritis of the pelvis, as well as the associated claim for entitlement to a TDIU, in light of all evidence received.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




